Citation Nr: 1820619	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the full amount of the Veteran's disability compensation benefits, withheld as payment of a $13,974.00 overpayment debt, was returned to him pursuant to a waiver of that debt.  


REPRESENTATION

Appellant represented by:   Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel
INTRODUCTION

The Veteran served on active duty from in the United States Army from January 1967 to December 1968, to include service in Vietnam for which he was awarded the Combat Infantryman's Badge and the Purple Heart Medal.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2014 decision by the Department of Veterans Affairs (VA) the Committee on Waivers and Compromises (COWC) and Regional Office (RO) in Philadelphia, Pennsylvania which waived an overpayment debt in the calculated amount of $13,974.00 in its entirety.  The Veteran contends that the full amount withheld from his disability compensation benefits beginning in October 2013 were not returned when the waiver was granted.  Jurisdiction of the appeal is currently with the RO in Atlanta, Georgia.  

The Veteran testified at a July 2015 Board hearing in Washington D.C.  Because the Veterans Law Judge who conducted the July 2015 hearing is no longer at the Board, the Veteran was afforded a new hearing before the undersigned Veterans Law Judge in January 2018.  Both the July 2015 and January 2018 hearing transcripts are of record.  

The Board remanded the appeal in January 2016 to obtain outstanding documents and correspondence from the Debt Management Center and COWC relating to the appeal, and obtain an updated audit of the Veteran's account, clearly showing the withholding of benefit payments and any refunds made by VA.  The requested development has been completed, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

During the January 2018 Board hearing, the Veteran contends that $2,793.55 was withheld from a new retroactive payment made on November 2017.  He reported that the withholding was made by the Debt Management Center for repayment of the $13,974.00 debt, which had been waived.  The Board notes that record of this retroactive payment and withholding are not of record, and the issue of whether the Debt Management Center has withheld November 2017 benefits based on a previously waived debt has not yet been developed or adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2018).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2018). 38 U.S.C. § 7107 (a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was issued a waiver of the overpayment debt in the calculated amount of $13,974.00.  

2.  For the period from September 2013 to October 2016, $12,170.45 was withheld from the Veteran's VA compensation benefits for repayment of the debt, and $11,098.45 has been refunded


CONCLUSION OF LAW

The appeal for a refund of the balance of the overpayment debt collected by VA in the amount of $1,072.00 is granted.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.963, 1.967 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that general due process concerns have been satisfied in connection with the appeal with regard to waiver and refund of an overpayment of VA benefits.  See 38 C.F.R. §§ 3.103 (b)(3)(i), 3.105(h) (2018).  The Veteran was issued a statement of the case and supplemental statement of the case which addressed the question at issue, was afforded an opportunity to and has presented information and evidence in support of his claim, and has provided testimony at two separate Board hearings.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C. § 5302; 38 C.F.R. § 1.962.  A waiver may be granted when collection would be against equity and good conscience and not in the best interest of the United States.  38 U.S.C. § 5302 (c); 38 C.F.R. § 1.963(a).

38 C.F.R. §1.967 addresses refunds of such benefits.  38 C.F.R. § 1.967 (a)  provides that any portion of an indebtedness resulting from participation in benefits programs administered by the Department of Veterans Affairs which has been recovered by the U.S. Government from the debtor may be considered for waiver, provided the debtor requests waiver in accordance with the time limits of §1.963(b).  If collection of indebtedness is waived as to the debtor, such portions of the indebtedness previously collected by the Department of Veterans Affairs will be refunded.  

A refund of the entire amount collected may not be made when only a part of the debt is waived or when collection of the balance of a loan guaranty indebtedness by the Department of Veterans Affairs from obligors, other than a husband or wife of the person requesting waiver, will be adversely affected. Only where the amount collected exceeds the balance of the indebtedness still in existence will a refund be made in the amount of the difference between the two. Otherwise, refunds will be made in accordance with paragraph (a) of this section. 38 C.F.R. § 1.967 (d).

In June 2013 the RO removed the Veteran's former spouse from his award effective June 1, 2005, creating an overpayment of benefits.  In December 2014, the COWC waived the $13,974.00 overpayment in its entirety.  The Veteran contends that the full amount of monies withheld from his benefits were not returned to him when the waiver was granted.  He contends in Board hearing testimony that he never received the $1,875.00 he paid to VA through monthly $125.00 installment payments made through a withholding of his benefits from October 2013 to December 2014.   

Pursuant to the Board's remand, an updated January 2017 audit was completed by the Debt Management Center.  The audit shows that the following payments were applied to the Veteran's overpayment debt: In September 2013, a $785.00 payment was made from retroactive benefits withheld from the Veteran.  In October 2013, a $3,152.00 benefit payment was withheld.  Additional detail provided in a January 2016 audit and in Board hearing testimony indicates that after this withholding was made, the Veteran called the DMC to set up a repayment plan and a partial refund, discussed in the refund calculation below, was made.  The audit shows that pursuant to the repayment plan, the Veteran made 14 monthly payments in the amount of $125.00 from October 2013 to November 2014, in the total amount of $1,750.00.  In August 2014, a $6,358.45 payment was made from retroactive benefits withheld from the Veteran.  The Board finds that from September 2013 (when repayment on the June 2013 overpayment debt began) to November 2014 (just prior to the December 2014 waiver of the overpayment), $12,045.45 was withheld from the Veteran's VA compensation benefits for payment of the overpayment debt.  These withholdings are generally consistent with amounts identified in the Veteran's hearing testimony.  However, in January 2018 Board hearing testimony, the Veteran testified that in December 2014, $125.00 was also withheld from his VA compensation benefits, and the Board finds that his testimony is credible.  Thus, the Board finds that a total of 12,170.45 was withheld from the Veteran's VA compensation benefits.  

Based on the January 2017 audit, the Board finds that the following refunds were made to the Veteran:  In October 2013, a $3,027.00 refund was paid to the Veteran after he set up his monthly repayment plan.  In December 2014, upon the waiver of the Veteran's debt, a $7,281.45 refund was paid to the Veteran.  The record shows that based on a September 2016 audit of the Veteran's account, an additional $790.00 was shown to be due and was refunded to the Veteran in October 2016.  The Board finds, therefore, that a total of $11,098.45 has been refunded to the Veteran to date.  

Because the record shows that $12,170.45 was withheld from the Veteran's benefits, and $11,098.45 has been refunded, the Board finds that an additional refund of the $1,072.00 balance is due to the Veteran.  

The Board finds that the most recent January 2017 audit provided by the DMC provides the most probative information of record with regard to payments withheld from the Veteran's benefits and payments made.  Prior audits of record identify total amounts due to the Veteran for his entire benefits payments, and total amounts paid, before and after adjustments creating the overpayment, but do not clearly delineate the amounts withheld and amounts refunded to him.  Thus, the Board finds that the January 2017 audit provides the more probative evidence in that regard, and the Board has considered lay testimony as to the additional December 2014 monthly payment which was made.  The Board notes, however, that its calculation of benefit withholdings and refunds is necessarily based on audit information provided by the DMC and in this case, the Veteran's own statements and testimony regarding the errors made in calculating his refund were also made based on his own review of the audit information provided by the DMC.  The Board notes that the October 2016 audit shows, based on payments due to the Veteran, and adjustments made after the waiver, that a $13,027.00 overpayment debt existed.  The Board finds that the calculated overpayment from the October audit was $947.00 less than the full $13,974.00 overpayment debt, and this may account for the error in calculating the Veteran's refund (i.e. without consideration of the $125.00, December 2014 payment raised during  hearing testimony, a $947.00 refund was due to the Veteran based on the January 2017 audit).  Despite discrepancies identified in prior audits as to the amount of the overpayment, refunds under 38 C.F.R. § 1.967 (a) are made based on the portions of the indebtedness previously collected by VA.  Thus, the Board finds that the calculation based on such payments and refunds identified in the January 2017 audit is appropriate.  The record shows that refund of the $1,072.00 balance of the waived overpayment debt is due to the Veteran, and the appeal is granted.  




ORDER

A refund of the $1,072.00 balance of an overpayment debt that has been collected from the Veteran is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


